EXHIBIT 10 (aaa)

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement dated and effective as of
December 19th, 2008 (this “Amendment”), amends that certain Employment
Agreement, dated as of September 27, 2007 (the “Original Agreement”) by and
between Churchill Downs Incorporated, a Kentucky corporation (the “Company”),
and William E. Mudd (“Employee”), subject to the approval of the Board (as
defined below). Capitalized terms used herein and not otherwise defined herein
have the respective meanings set forth in the Original Agreement.

RECITALS

A. WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

B. WHEREAS, the Board of Directors of the Company (the “Board”) desires to amend
the Original Agreement to comply with Section 409A of the Code.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:

1. Section 2.B. of the Original Agreement shall be amended by adding following
to the end of the fourth sentence:

“; provided the reimbursement of such expenses is made no later than the end of
Mudd’s taxable year following the taxable year in which the expense is incurred”

2. The first sentence of Section 5.A. of the Original Agreement shall be amended
by inserting the following clause between “following” and “(the “Termination
Benefits”)”:

“subject to Mudd’s execution of a Company standard release agreement within the
minimum time period required under applicable federal and state laws, or if no
such period, ten business days following the date of such termination and to the
extent there has not been a revocation of such release agreement within the time
permitted under applicable law”

3. The following provision shall be added as a separate paragraph to
Section 5.A. of the Original Agreement immediately preceding the release
paragraph:

“Subject to Section 15 and expiration of the 7-day revocation period following
the signing of the release, Mudd shall be paid the Termination Benefits (other
than the benefits set forth in Section 5.A.vi) in a lump sum as soon as
practicable following the termination date, but in no event later than sixty
(60) days following



--------------------------------------------------------------------------------

the termination date. Notwithstanding the foregoing and any provision in this
Agreement to the contrary, in any case where the first and last days of the
applicable release and non-revocability periods are in two separate taxable
years, to the extent necessary to avoid the imposition of any additional taxes
under Section 409A (as defined below), any payments required to be made to Mudd
under this Agreement shall be made in the later tax year, as soon as
practicable, but in no event later than thirty (30) days, following the
conclusion of the applicable release and non-revocability period.”

4. The following clause shall be added to the end of the first sentence of
Section 7 of the Original Agreement:

“, which amount shall be payable in a lump sum upon the same terms and
conditions as the Termination Benefits”

5. The following shall be added as a new Section 15 at the end of the Original
Agreement:

“Section 409A. Notwithstanding the foregoing, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
thereunder (“Section 409A”), if Mudd is a “specified employee” (as defined under
Section 409A) as of the date of his “separation from service” (as defined under
Section 409) from the Company, then any payment of benefits scheduled to be paid
by the Company to Mudd during the first six (6) month period following the date
of a termination of employment hereunder shall not be paid until the earlier of
(a) the expiration of the six (6) month period measured from the date of Mudd’s
“separation from service” and (b) the date of Mudd’s death. All payments and
benefits that are delayed pursuant to the immediately preceding sentence shall
be paid to Mudd in a lump sum as soon as practicable following the expiration of
such period (or if earlier, upon Mudd’s death) but in no event later than thirty
(30) days following such period. To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, no amount or
benefit that is payable upon a termination of Mudd’s employment or services from
the Company shall be payable unless such termination also meets the requirements
of a “separation from service” under Section 409A. In addition, the parties
shall cooperate fully with one another to ensure compliance with Section 409A,
including, without limitation, adopting amendments to arrangements subject to
Section 409A and operating such arrangements in compliance with Section 409A.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

CHURCHILL DOWNS INCORPORATED By:  

/s/ Charles G. Kenyon

Name:   Charles G. Kenyon Title:   VP Human Resources By:  

/s/ William E. Mudd

Name:   William E. Mudd Title:   Executive Vice President and Chief Financial
Officer